11/10/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 21-0558


                                       OP 21-0558
                                                                 FILED
 TYREE KILO SELAGE,                                               NOV 1 0 2021
                                                                Bowen Greenwood
              Petitioner,                                     Clerk of Suprerne Court
                                                                 State of Montana


       v.
                  •                                                ORDER
 TOM GREEN,
 Warden, Dawson County Correctional Facility,
 Glendive,

              Respondent.


       Representing himself, Tyree Kilo Selage has filed a Petition for Writ of Habeas
Corpus with this Court and includes copies of his sentencing judgment and sentence
calculations. Selage requests credit for time served. Upon review of his Petition, we deem
it appropriate to require a response. Therefore,
      IT IS ORDERED that the Attorney General or counsel for the Department of
Corrections is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for writ of habeas corpus together with any
appropriate documentary exhibits.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner
personally.
      DATED this i ri6 day of November, 2021.




                                                                Justice